Name: Commission Regulation (EEC) No 771/82 of 30 March 1982 on arrangements for imports into Italy of handkerchiefs (category 89), originating in Malaysia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88/ 10 Official Journal of the European Communities 2. 4 . 82 COMMISSION REGULATION (EEC) No 771/82 of 30 March 1982 on arrangements for imports into Italy of handkerchiefs (category 89), originating in Malaysia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Article 1 Importation into Italy of the category of products originating in Malaysia and specified in the Annex hereto shall be subject to the provisional quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ).Whereas Article 11 of Regulation (EEC) No 3059/78lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into Italy of handkerchiefs (category 89), originating in Malaysia, have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Article 2 Whereas, in accordance with paragraph 5 of the said Article 1 1 , Malaysia was notified of a request for consultations on 15 February 1982 ; Whereas, following consultations held in March 1982, it was agreed to make the product in question (cate ­ gory 89) subject to a provisional quantitative limit for the period 1 January to 31 July 1982 in accordance with paragraph 5 (b) of the said Article 11 , and pending agreement on a definitive quantitative limit for the year 1982 ; 1 . Products as referred to in Article 1 , shipped from Malaysia to Italy between 1 January 1982 and the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period . 2. Imports of products shipped from Malaysia to Italy after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Malaysia on or after 1 January 1982 and released for free circulation shall be set off against the provisional quantitative limit established for the period from 1 January to 31 July 1982. Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Article 3Whereas the products in question exported from Malaysia between 1 January 1 982 and the date of entry into force of this Regulation must be set off against the provisional quantitative limit for the period from 1 January to 31 July 1982 ; This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 27 . 12 . 1978 , p . 1 . ( 2) OJ No L 98 , 9 . 4 . 1981 , p . 1 . It shall apply until 31 July 1982. 2. 4 . 82 Official Journal of the European Communities No L 88/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1982. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description MemberStates Units Quantitative limits from 1 January to 31 July 1982 89 61.05 A 61.05-20 Handkerchiefs : A. Of cotton fabric, of a value of more than 1 5 ECU per kilogram net weight I 1 000 pieces 700